  Case 2:18-cv-09439-JAK-AS Document 29 Filed 01/18/19 Page 1 of 2 Page ID #:528

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV18-09439 JAK (ASx)                                           Date    January 18, 2019
 Title         Melba Jean Spencer v. Advance Mortgage Corporation, et al.




 Present: The Honorable             JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   Andrea Keifer                                              Not Reported
                    Deputy Clerk                                       Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                      Not Present                                              Not Present


 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR WANT
                           OF PROSECUTION AND FAILURE TO COMPLY WITH STANDING ORDER
                           9.b AND LOCAL RULE 41-6

Plaintiff, who is self-represented, filed the complaint in this action on November 6, 2018. Dkt. 1.
Different defendants filed motions to dismiss on December 5, 2018, and December 10, 2018. Dkts. 13,
16. Both motions are set to be heard on March 18, 2019. Dkts. 13, 20. Pursuant to Standing Order 9.b
(Dkt. 8 at 9-10), because the motions are scheduled to be heard more than 70 days after they were
filed, any oppositions were due no later than 21 days after the filing of the motions, i.e., by December
31, 2018. No opposition briefs have been filed. Under Local Rule 7-12, “[t]he failure to file any required
document, or the failure to file it within the deadline, may be deemed consent to the granting” of a
motion to dismiss.

Further, Local Rule 41-6 provides:

         A party proceeding pro se shall keep the Court and opposing parties apprised of such party’s
         current address and telephone number, if any, and e-mail address, if any. If mail directed by the
         Clerk to a pro se plaintiff’s address of record is returned undelivered by the Postal Service, and
         if, within fifteen (15) days of the service date, such plaintiff fails to notify, in writing, the Court
         and opposing parties of said plaintiff’s current address, the Court may dismiss the action with or
         without prejudice for want of prosecution.

Several items that were mailed by the Clerk to Plaintiff’s address of record have been returned as
undelivered. See Dkts. 9, 10, 12, 21, 22. More than 15 days have passed since the service date of
each of these documents. Therefore, under Local Rule 41-6, Plaintiff’s failure to notify the Court and
opposing parties of her current address presents a basis to dismiss this action for lack of prosecution.

In light of Plaintiff’s failure to respond timely to the pending motions to dismiss and to provide the Court
Clerk with her current address, on or before February 1, 2019, Plaintiff shall file: (i) a notification stating
her current address to which mail can be sent; and (ii) any application to file an untimely opposition to
the pending motions to dismiss, which shall include as an attachment the proposed opposition brief(s).
If Plaintiff timely files an application to file an untimely opposition, Defendants shall file any reply briefs
on or before February 15, 2019.
                                                                                                     Page 1 of 2
  Case 2:18-cv-09439-JAK-AS Document 29 Filed 01/18/19 Page 2 of 2 Page ID #:529

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV18-09439 JAK (ASx)                                           Date        January 18, 2019
 Title        Melba Jean Spencer v. Advance Mortgage Corporation, et al.


Because Plaintiff has failed to comply with several applicable rules, each of which presents an
independent basis for dismissal of this action, failure to comply with this Order may result in dismissal
of the action for want of prosecution and failure to comply with Court Orders and the Local Rules.
Plaintiff is advised of the availability of the Pro Se Clinic, which assists self-represented parties in civil
litigation and may be able to provide her assistance in compliance. The Clinic has offices in Los
Angeles, Riverside and Santa Ana. More information about the Clinic is available on the Court’s
website at the following address: http://prose.cacd.uscourts.gov/.


IT IS SO ORDERED.




                                                                                                     :

                                                               Initials of Preparer    ak




                                                                                                         Page 2 of 2
